DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,390,563. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent does not include a photoreactive-photostable hybrid binder.  However, the specification of the patent states that a hybrid binder that includes a reactive siloxane and aluminosilicate (column 7, lines 1-32) reading on a photostable siloxane compound.  The patent teaches the motivation for using a hybrid binder to be because it reduces alumina densification and sintering shrinkage.
Claims 1, 2, 5, 6, 7, 8, 9, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, 23, 24, 25, 26, 27, and 28 of copending Application No. 16/802,632 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application was amended to exclude the photoractive siloxane, however, the specification of the copending application adds said compound and teaches the motivation because it synergistically improves the reactivity of the composition (0025).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoel et al (US 11,390,563 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Hoel teaches a ceramic slurry containing a binder, ceramic particles (abstract), an organic resin (column 6 lines 34-55), a hybrid binder that includes a reactive siloxane and aluminosilicate (reading on a photostable siloxane) (column 6 line 64 to column 7 line 32) and a photoinitiator (abstract)
With regards to claims 2 and 6, Hoel teaches the organic resin to include acryl late or thiol compounds (column 6 lines 34-55).
With regards to claim 3, Hoel teaches the binder to be homopolymerized (column 7, lines 33-65).
With regards to claim 4, Hoel teaches the photoreactive siloxane to include more than 2 functional groups (column 6 line 64 to column 7 line 32).
With regards to claims 5 and 7-9, Hoel teaches the photostable siloxane to be aluminosilicate (column 6 line 64 to column 7 line 32).
With regards to claim 11, Hoel teaches the particles to have a first and second particle morphology and particle size (reading on multimodal particle morphology) (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (CN 106747360) in view of McNulty et al (US 7,827,573).
With regards to claims 1 and 4, Yang teaches a ceramic slurry (title) that includes an acrylic resin (page 1), a photoinitiator (page 1), ceramic powder (page 1), and a polydimethylsiloxane (reading on the photostable polysiloxane) (page 2).
Yang does not teach the addition of the photoreactive siloxane component.
McNulty teaches a ceramic article that contains a ceramic powder (abstract) and a polymerizable silicone having an alkenyl reactive functional group and a hydride reactive functional group (abstract).  McNulty teaches the motivation for adding this compound to be because it can act as a dispersant medium for the powder which means the composition does not require a solvent (column 4, lines 28-42).
With regards to claims 2 and 6, Yang teaches the resin to be acrylic (page 1).
With regards to claims 5 and 7-9, Yang teaches the photostable polysiloxane top be polydimethylsiloxane (page 2).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoel et al (US 11,390,563).
With regards to claim 10, the disclosure of Hoel is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Hoel does not teach the ratio of the reactive polysiloxane to the stable polysiloxane.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of photoreactive polysiloxane in order to achieve the desired reactivity of the overall composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763